            Case 1:17-cv-07590-VSB-DCF Document 67
                                                66 Filed 10/29/20
                                                         10/28/20 Page 1 of 2




William Cafaro, Esq.
Partner
ADMITTED IN NY, CA, MD & TX
Email: bcafaro@cafaroesq.com
                                  WC
                                   LAW OFFICES OF
                                   WILLIAM CAFARO
                                                                                            Louis M. Leon, Esq.
                                                                                                      Associate
                                                                                             ADMITTED IN NY
                                                                                    Email: lleon@cafaroesq.com

Amit Kumar, Esq.                          108 West 39th Street, Suite 602                Matthew S. Blum, Esq.
Managing Attorney                          New York, New York 10018                                Of Counsel
ADMITTED IN NY & NJ                         Telephone: 212.583.7400                          ADMITTED IN NY
Email: akumar@cafaroesq.com                 Facsimile: 212.583.7401                Email: mblum@cafaroesq.com
                                              www.cafaroesq.com
Andrew S. Buzin, Esq.                                                                  Deena L. Buchanan, Esq.
Of Counsel                                                                                         Of Counsel
ADMITTED IN NY, FL & DC                                                                  ADMITTED IN NM & NJ


                                                             October 28, 2020
   Via ECF
   Hon Vernon S. Broderick, U.S.D.J.
   United States Courthouse
   Southern District of New York
   40 Foley Square                                                10/29/2020
   New York, NY 10007
                               Re:   Ovalles Acosta v. Prudent Management et al
                                     Case No.: 17-cv-07590

   Your Honor:

          This office represents Jose A. Ovalles Acosta (“Plaintiff”) in the above referenced action
   brought pursuant to the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”).
   We write to request a thirty (30) day extension of time to file our request for settlement approval
   pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

            The Parties are still in the process of re-drafting the Settlement Agreement in this action and
   will need the time to have the Agreement signed by our clients. Given this, we believe a short
   extension of time to file the fairness from today, November 2, 2020 until December 2, 2020 will
   allow the Parties to file their request for approval. This is the third request for an extension of time
   to file a request for settlement approval.

          Prior to making this request we contacted Defendants’ counsel, but were unable to get a
   response prior to making the application.




                                                      ***
        Case 1:17-cv-07590-VSB-DCF Document 67
                                            66 Filed 10/29/20
                                                     10/28/20 Page 2 of 2




        We thank the Court for its courtesy in this regard.


                                              Respectfully Submitted,
                                              LAW OFFICE OF WILLIAM CAFARO




                                              ______________________
                                              By:    Amit Kumar, Esq (AK 0822)
                                                    Attorneys for Plaintiffs
                                                    108 West 39th Street, Suite 602
                                                    New York, NY 10018
                                                    212-583-7400
                                                    Akumar@Cafaroesq.com

CC:
All Defense Counsel of record (via ECF)
